The^opinion of the'court, Porter, J. absent, was delivered by
Mathews, J.
This suit was commenced by attachment, and Samuel C. Bell was summoned as garnishee, who, in answering interrogatories propounded to him, acknowledged property in his possession, and credits belonging to the defendants to a certain amount. The court below rendered judgment in favor of the plaintiffs against the defendants, for the sum claimed in the petition, and also condemnedlhe garnishee to pay over to the former, the amount of funds of the latter appearing to be in his hands, and from this judgment, he appealed.
The cause is submitted to this court without argument and without any points filed on the part of the appellant.
We have examined the testimony on which the Parish , _ Court seems to have founded its -judgment, ana are unable to •’ perceive any error in relation to the amount adjudged to the plaintiffs. It is true the garnishee claimedjn his answers to the interrogatories, privilege on the funds acknowledged to be in his possession, on account of advances of money made to *370the defendants; but this claim of privilege does not appear to have been supported on the trial of the cause.
Peirce, for appellants.
L. C. Duncan, for appellees.
it is? therefore, ordered, adjudged, and decreed, that the judgment of the Parish Court be affirmed with costs.